 358DECISIONSOF NATIONALLABOR RELATIONS BOARDK-Mart Enterprises,Inc.andDeborah A. Kalisz. Case7-CA-9683Upon the entire record in the case and from myobservation of the witnesses, I make the following:March 13, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn December 12, 1972, Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, K-Mart Enterprises,Inc.,RoyalOak,Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEGEORGE J. BoTT, Administrative Law Judge: Upon acharge of unfair labor practices filed by Deborah A. Kaliszon July 13, 1972, against K-Mart Enterprises, Inc.,' hereincalledRespondent or Company, the General Counsel oftheNational Labor Relations Board issued a complaintagainst Respondent on August 22, 1972, alleging that ithad engaged in unfair labor practices in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended, herein called the Act. Respondent filed ananswer, and a hearing was held before me at Detroit,Michigan, on October 16 and 17, 1972. Subsequent to thehearing, Respondent filed a brief which has been carefullyconsidered.FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, a Michigan corporation, is engaged in theretail sale of automotive and sporting goods throughout theState of Michigan and various other States of the UnitedStates and maintains its main office in the city of RoyalOak, Michigan, which, is the only facility involved in thisproceeding.During the year ending December 31, 1971, Respondentsold at retail at its various facilities within the State ofMichigan merchandise valued in excess of $500,000, andduring the same period it purchased and caused to bedelivered to its Michigan facilities merchandise valued inexcess of $500,000, which goods were shipped directly fromoutside the State of Michigan.Respondent concedes, and I find, that it is an employerengaged in commerce within the meaning of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.The Setting and the IssuesSeveral hundred office employees work in Respondent'sheadquarters building in Royal Oak, Michigan, but theonly persons involved in this case are the employeesworking in Respondent's payroll department, which at alltimes material to this case consisted of approximately 25payroll clerksworking under the supervision of Mrs.Jeanne Plotzka. It is clear from the testimony that duringJanuary and early February 1972, there existed in thepayroll department some sort of a personnel or moraleproblem, the depth, extent, and causes of which aresomewhat unclear. Assertedly in an attempt to cure thisproblem on the ground that they were improperly and forpersonal reasons striking at Supervisor Plotzka, Respon-dent discharged payroll clerks Kalisz and Snyder duringthe week of February 6, an action which General Counselcontends was motivated by the fact that said employeeshad acted, as the complaint alleged, "as representatives foremployees in the presentation of complaints and griev-ances . . . and had engaged in other concerted activities"protected by the Act.B.Basic FindingsRespondent'spayrolldepartment computes wagesearned and prepares checks for all employees working forwholly owned subsidiaries of Respondent in sportinggoods departments and automotive departments in K-Martstores throughout the United States. Timecards for eachemployee are received in the payroll department not laterthan Monday of each week. Wages are then computed andchecks prepared not later than Wednesday of each week sothat they can be mailed to the stores and given toindividual employees not later than Friday of each week. Itappears that because of these deadlines, employees in the1Respondent's name as amended at the hearing202 NLRB No. 58 K-MART ENTERPRISES, INC.359payroll department are extremely busy writing checks fromMonday to Wednesday afternoon, but much less busy andoccupied with less essential tasks during the rest of theweek.Payroll department employees work in four or fivecubicles each containing four to six employees. All cubiclesare close to Plotzka's office. Sporting goods and automo-tive departments for which payroll checks must be writtenare divided into a number of separate corporations, usuallyone corporation for each State. In order to distribute workfairly and because payroll clerks must be familiar with thevarying local and state regulations affecting deductionsfrom payroll checks, the workload is divided among thepayroll employees by corporations. Employees work inteams of two each. Although there is no formal divisionwithin the payroll department, some employees workedprimarily on sporting goods checks and others on automo-tive checks, but I also find that because it is essential thatchecks be mailed on time for payment to the employees inthe many stores scattered throughout the United States, itisnecessary for all employees to work cooperatively, andconsequently all teams, whether in sporting goods orautomotive check writing, are expected to volunteer to helpother teams get the work done. This area of "voluntary"group effort as a possible and likely partial source ofemployees' discontent in January and February 1972figures prominently in this case.Miss Kalisz and Mrs. Sandra Snyder, the dischargees,worked as a team in a cubicle with three other employeespreparing sporting goods department checks primarily, butsince,asRespondent concedes, they were the moreproficientemployees in the payroll department, theyfrequently assisted other teams in preparing their payrollsafter they had completed their own assignments.Payroll clerk Deborah Kalisz worked from October 1,1970,untilFebruary 14, 1972, when Respondent dis-charged her. Apart from the question of whether she andSnyder were "stirring things up" in the department in somemanner to be treated later, Respondent conceded at thehearing that there is no issue about her proficiency andtechnical competency or other facets of her employeeprofile.Kalisz testified that she had always been an excellentand a willing worker, and I agree, for not only is her2Specifically I find on the basis of her testimony, that she was moreproductive than most other check writers, that she received meritincreases,that she carried a double workload for a month and one half,that herattendance record was satisfactory; that she received no warnings orreprimands during her employment, and that when she finished her workshe voluntarily helped other employees complete theirs Although she andSnyder complained to Plotzka about having to assist another employee whowas not doing her share of the work, neither she nor Snyder actually failedor refused to assist other employees at any time3On cross-examination, Kalisz explainedher commentsto Schick, but,although more dramatic, her version remained essentially the same Shesaid, for example, that Bailey's promotion raised the question of favoritismamong the employees and that this caused "fighting" in the other cubiclesand "too much commotion " With respect to Plotzka, she said she"screamed" at her, treated her like a "dog" and went "berserk" when shediscovered mistakes In regard to "disorganization," she said shemeant thatPlotzka explodes when she discoversmistakesin check writingand can beheard all over the department4Employee Mary Rodgers said that Plotzka wanted to know what thestatement essentially in accord with Respondent's conces-sion, but it is basically uncontradicted in in the record.2On February 4, Kalisz met with John Schick, Respon-dent's personnel manager, in charge of overall personnelfunctions in Respondent's office, and asked him for atransfer to another department. On questioning by Schickas to what caused her to make this request, she volunteeredthat there was "too much disorganization" in the payrolldepartment; that the work was getting done, but not assmoothly as it should be; that it was "upsetting" andemployees were "fighting." She added that she had little todo on Thursdays and Fridays when she finished her workand was given only "piddly" unimportant tasks to keep herbusy. She thought, therefore, that she could do a better jobfor the Company somewhere else.Schick pressed Kalisz for more detail, but she repliedthat she feared she would be fired if she said more. On hisassurance that this would not happen, she told him thatemployee Bailey's recent promotion had caused a "lot offriction between" the employees doing automotive work,and she added that Supervisor Plotzka "was not treatingthe girls the way she should have . . . she was yelling atthem all of the time and just making them feel like .. .they were idiots . . ." and incompetents. Kalisz was upsetduring the meeting and cried, she said.3 At that pointSchick informed her that Plotzka was havinga generalmeeting of all employees in the payroll department on thefollowingMonday, and suggested that she wait and seewhat developed at the meeting.On Monday morning, February 7, Plotzka assembled allpayroll department employees in her office and afterasking each person to voice any complaint she had aboutthe work in the department, called on them one at a time.ed in part by the testimony of other employees,4 I find thatthe majority of the employees who had any problems to airquestioned employee Bailey's recent promotion or thedistribution ofwork among the employee teams; thatKalisz and Snyder mentioned work distribution, seniority,assignment of an additional employee to sporting goods toapprove vacation or sick payments, and that bothcomplained about the manner in which Plotzka instructedthem in their work.5On Wednesday afternoon, February 9, after the payrollfor that week had been completed,, Plotzka called Snyderemployees'"problems" were and that Kalisz and Snyder "spoke up themost"and complained that Plotzka yelled at them too much and madethem afraid to tell her about any errors they had made because she madethem "feel small."Seniority was also mentioned,she said Employee AnnaMacArthur testified that Kalisz, Snyder, and two other employees were themost outspoken,Kalisz and Snyder complaining about Plotzka's temperand raising her voice.Diane Toolin recalled Kalisz and Snyder stating at themeeting that sporting goods should have a person like automotive had whocould authorize vacation or other payments.She said someone else alsovoiced a complaint about Plotzka's manner of criticizing employees.5More colorfully and more specifically, Kalisz testified that whenPlotzka questioned her, she told her that she did not like the way she yelledat employees and made them feel stupid, a habit she described as "treatingus like dogs." This was in addition to her preliminary comments about workdistribution and an additional employee She said that Plotzka respondedthat her bark was worse than her bite Snyder said that when Plotzkareached her in her canvass,in addition to mentioning certain other workingproblems, she told Plotzka that she treated employees like "jerks" by"storming" at them in connection with their work. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDto her office and, in Schick's presence, discharged her,tellingher she was sorry, but that it was "for thebetterment of the department." Snyder asked for anexplanation, and Plotzka added that since there was "toomuch conflict" in the department, she thought it better thatSnyder be terminated. According to Snyder, and I credither uncontradicted testimony, Plotzka also stated that thedecision to terminate Snyder was not hers, but that "this isthe way it is going to have to be."Snyder had been employed as a payroll clerk byRespondent in 1966, but she left voluntarily in 1969 andwas reemployed in July 1971. It was stipulated that she wasa competent employee and that her record was otherwisesatisfactory.She also testified that she was an aboveaverage employee and got along well with other employees.Plotzka testified that she had "absolutely" no complaintabout Snyder's work or dependability. Leaving aside forthemoment the question of how Snyder got along withother employees, a point which is closely related to, if notat the heart of Respondent's defense, I find thatshe was anabove average employee. I also find, contrary to Plotzka'sdenial, that during her first period of employment, she"assisted" Plotzka, although she did not carry that title.Kalisz was on sick leave the day Snyder was dischargedand did not return to work until the following Monday,February 14.When she reported, she was terminated byPlotzka in Schick's presence "for the betterment of thecompany."Neither employee had been warned by anyone beforetermination that their conduct had fallen below acceptablestandards of employment.On February 14, Plotzka held another meeting withpayroll department employees at which she mentionedKalisz' and Snyder's discharge. Employee Rodgers testifiedthat Plotzka told them that there had been a "shake up,"that she was "boss" and doing the best she could, and thatthe dischargees had "been kind of stirring things up andthatwe should try to cooperate with each other."Employee MacArthur remembered Plotzka indicating thatKalisz and Snyder had "created disturbances" in thedepartment,and employee Toolm said that Plotzkaindicated that they "were some type of troublemakers."Plotzka's recollection of whether she mentioned Kalisz andSnyder was very uncertain, and I credit the,testimony ofthe employees.Kalisz and Snyder had other discussions with Plotzkaconcerning work problems before the general meeting ofemployees on February 7 which have a bearing on theissuesin this case. Three employees in the payrolldepartment, namely, Plotzka, her assistant, and a thirdemployee working on the automotive payroll, had authori-ty to approve timecards which indicated that an employeeabsent from work was nevertheless entitled to be paidbecause of vacation or sick leave. Kalisz and Snydertestified credibly that this practice inconvenienced them inwriting checks because sometimes the employee in auto-motive could not handle their requests for approval andPlotzka and her assistant were unavailable. EmployeeRodgers testified without contradiction that this problemhad been discussed among employees and that Kalisz andSnyder were leaders in the discussion. It also appears thatKalisz and Snyder brought the matter to Plotzka'sattention on at least one occasion and requested her to tryand have one employee in sporting goods assigned to issueapproval as needed at their request in order to expediteprocessing of checks. Plotzka considered the question anddenied the request. This was also one of the subjects thatthe employees raised at Plotzka's February 7 meeting.Redistribution of work has also been mentioned as asubject raised by Kalisz and Snyder and other employeesat the employee meeting. In the past, as the Companyadded new corporations, splitting of corporations andreassignmentof employees had occurred. Snyder testifiedcredibly that on the Friday before she was fired, she andKalisz spoke with Plotzka about the need for splittingcorporations again. Plotzka agreed, she said, but alsowanted to split up certain partners because some werefaster than others. Snyder and Kalisz assisted Plotzka inchanging corporation assignments and suggesting teams,but it appears that the changes had not been made at thetime they were terminated. Snyder testified that Plotzkawanted to break up the Snyder-Kalisz team and have themwork with other employees and although she felt bad aboutitbecause she and Kalisz were friends, she agreed to itanyway. Whether or not Snyder agreed is in dispute, forPlotzka testified that she did not and that this entered intoher decision to terminate Snyder and Kalisz. A resolutionof that question may be postponed until Plotzka'stestimony is examined, but at this point I find that therewas nothing in Kalisz' and Snyder's participation insuggesting and preparing a redistribution of corporationswhich was in any way improper. I also find, however, thatKalisz' and Snyder's reaction to Plotzka's indication thatthey would be separated, whatever it might have been, wasnever brought to their attention by anyone as somethingwhich could lead to their discharge .6There is some evidence in the record which Respondentcontends reveals Snyder's and Kalisz' uncooperativeness inassisting fellow employees. Snyder testified that sheresented having to help other payroll clerks in othercubicles, and even in her own, whom she thought were notcarrying their "fair share of the load." She admittedspeaking to Plotzka about the problem on occasion andrecalledPlotzka telling her that she and Kalisz werefortunate to be so fast and proficient as to be able to dotheir own work and still help others. She conceded that sheonce "flipped her lid" and got into an argument withemployee Birdsell, who worked in her cubicle, aboutBirdsell's not doing her part as a member of her team. Shedid not deny Plotzka's testimony that after she complainedto her about Birdsell, Plotzka called all four employeeswho worked together into her office where a heatedargument about cooperativeness took place among theemployees. Snyder also testified, however, and Plotzka didnot deny this, that other employees had. also complainedabout employee Birdsell's lack of effort and that, in anycase, after the meeting in Plotzka's office, the employees6On the contrary, Plotzka testified that she told them that her proposalsfor team splits were "only a proposal" and "informational," when theyindicated resistance to them K-MART ENTERPRISES, INC.361"straightened" the matter out, that all was "fine" and thatthereafter they worked together "real good."7Jeanne Plotzka, supervisor of the payroll department andRespondent's principal witness, described conditions in herdepartment in December 1971 and January and February1972,which she said caused her to decide to terminateKalisz and Snyder. She testified that she noticed that oneoffice was working overtime while all other employees hadlefton time.8 She also observed that the clerks in twocubicles were holding checks already written rather thanbalancing the payroll for a particular corporation as soonas that corporation was written and transmitting the checksto another employee for additional processing, therebydelaying the completion and mailing of the checks. Shesaid her observations led her to believe that employeeswere not helping and assisting each other as they wereexpected to. As a result she spoke to the entire department,urging better cooperation among the employees, and shealso advised the employees in two cubicles who wereresponsible for holding checks on their desks to change thepractice. In neither case did she indicate that Snyder orKalisz were at fault.9Plotzka said that the clerks who worked in the automo-tive cubicles continued to run behind in completing theirassignments. This she attributed to a large turnover ofemployees in those cubicles, the opening of new stores, andthe increase in the size of payrolls in those stores. Inaddition, she said that the employees in automotiveappeared to be afraid to complain about the situation and"there was a feeling that they did not want to help thesegirls, let them sit there and get the work done." Shesupplemented this statement with the admission that shedid not "know," but she said her "investigation indicatedthat this was the fact." She also said that when she saw onedepartment with clear desks and another (automotive)running behind she "had that feeling that there wassomething wrong, that they were not going to work as ateam." Plotzka said that when the conditions she haddescribed, which indicated a lack of employee cooperation,occurred "periodically," she would speak to the employeesas a group about them.Plotzka stated that she never had any "occasion todiscuss with Miss Kalisz or Mrs. Snyder, the cooperationsituation," but that they had discussed the "work attitudesof other employees" with her many times. According toher, Snyder and Kalisz would complain to her "approxi-mately once or twice a month" about "the cooperation ofthe, girls,"which she amplified as being complaints thatthey were "always having to help someone else," eventhough they needed some themselves.In January, Kalisz and Snyder complained to Plotzkaabout employee Birdsell, as set out earlier, and Plotzka metwith the four girls in that cubicle. The four employeesargued back and forth and "screamed" at one another.Plotzka chided them all for their unladylike outbursts andurged them to cooperate with one another. The employeesagreed to work together, and Plotzka sent them back totheir desks. Plotzka conceded that during the meeting,Charlene Sullens, Birdsell's partner, admitted that Birdsellwas not doing her work.Plotzka testified that after the meeting in her office onSnyder's and Kalisz' complaint about Birdsell, there was.,more tension" in the entire department. Asked what shebased this statement on, she said it "must bejust a feelingof people not wanting to work together," and she addedthat it "is human nature . . . (to) know that people are notgettingalong or not cooperating with one another."Plotzka also suggested that the "tension" might have beenrelated to the fact that the other employees may haveoverheard what had transpired during the meeting in heroffice on Snyder's and Kalisz' complaint.Sometime after the Birdsell incident and about a weekbefore she held a meeting of all employees on February 7,as described earlier, Plotzka said that she and her assistantmade a list of new team assignments, splitting up certainteams in the hope of eliminating dissension. During thefollowingweek, Snyder observed the new listings on aboard near Plotzka's desk, she said, and both Snyder andKalisz subsequently told her they did not want to be partedas a team. She said she told them that the listing was "just aproposal," that she had not talked with anyone else aboutit,and that it was for her use only, but she added that there"was the feeling then that I was being told that they werenot going to even listen to the proposal. I was not going tosay well, you have to do this. Nobody has to do anything."On Friday, February 4, Plotzka spoke to PersonnelManager Schick about her office problems. She said shetold him that she had "to do something," because shecould not "run the department smoothly," since it seemedto be "separated" or "sectioned off." She told him, shesaid, that she had "to get to the bottom of it" and she had"to make up her mind what (she was) going to do." WhenSchick suggested that she hold a general meeting ofemployees, she agreed that this might clear the air and"bring out a lot of these things that are happening in thedepartment." She said that during their conversationSchick did not mention that Kalisz had asked to betransferred for a number of reasons, including the way shesaid Plotzka criticized employees.Plotzka was visibly upset as she left the office Fridayevening, she said.Wayne Stutzman, in charge of personnelfor all of Respondent's stores, walked out with her andasked her why she was upset. She said she told him that"she had to do something," that she could not go on likethis, that she had to make up her mind and "had to get thisdepartment back as a department," and that she was"going to make up (her) mind." She said Stutzman advisedher to go home and relax, and that he would speak with herduring the weekend.On Saturday, Plotzka visited her mother, she said, andtold her that she was "having problems" with some of theemployees in her department, "that they were complaining7Employee Rodgers testified about hearing "yelling" and "arguments"inKalisz' and Snyder's cubicles and she indicated that she assumed thatthey were having a "hassle" about "not cooperating with each other." Shesaid she "assumed" that the "hassle" was over Birdsell's failure to carry afair share of the work, because she had worked with that employee in thepast She also said she had complained to Plotzka about her own partner'suncooperahveness.8The words "office" and "cubicle" are used interchangeably to describethe enclosed space in which a group of 4 to 6 payroll clerks work9At one point she stated that she "would not venture to say any namesin particular." 362DECISIONSOF NATIONALLABOR RELATIONS BOARDabout their fellow workers." She continued to think aboutthe subject, and she said that she decided that night,without talking with anyone else and without anyoneknowing what she contemplated doing, to terminate Kaliszand Snyder.Stutzman telephoned her at home on Sunday, Plotzkasaid, to ask her how she was feeling. She told him that shefelt relieved because she had made a decision. Stutzmanasked if he might ask what it was, and she said she told himthat she had decided to let Kalisz and Snyder go.Plotzka did not tell Schick about her decision to fire thecomplainants until after the general employee meetingwhich she held on Monday, February 7. She said that onlyafter she told him did he tell her about his meeting withKalisz in which she requested a transfer.Schick and Plotzka agreed to keep the employees untilWednesday because that was the end of the payroll periodand also because they needed to get out the Company'schecks on time.Plotzka's version of her meeting with all employees onFebruary 7 is not too unlike Kalisz' and Snyder's, but it ismuch narrower. She said she opened the meeting by tellingthe employees that she felt that there was dissension in thedepartment and wanted to find out what was wrong. Sheasked everyone to speak up or forever after hold theirpeace, and she called upon each employee by name. Sherecalled comments "that a lot of girls were afraid of (her),"and that "the work load was too great." She said sheassured the employees that the Company was trying torecruitmore employees and that she was attempting toreshufflecorporations in order to achieve a betterdistribution of work. At the conclusion of the meeting,Plotzka said she told the employees that she was sorry ifshe had hurt anyone, that she would try to mend her waysif she had, and that they could come and talk with her ifthey had problems and she would try to resolve them, butshe added that she would not want to hear anything thathad not been aired at the meeting because she felt that themeeting had been "open and above board and everyoneknew how each other felt."On February 14, Plotzka held anothermeeting ofpayrolldepartment employees to assure them that Kalisz' andSnyder's discharge had no bearing on their tenure. She saidthat she did not discuss with them the reasons for thedischarges and she had no recollection of referring toKalisz or Snyder by name or commenting on what kind ofemployees they were.Personnel Manager Schick testified that Plotzka told himina 5-minute conversation in late January or earlyFebruary that her department was "falling apart," but shedid not know what the problem was, although thedepartment did not appear to be functioning as a unit andthe employees were arguing with one another. Schick saidhe suggested that she havea meetingwith the employees tofind out what the problem was and then "let us get themstraightened out and let us go on from there."Schick's version of his meeting with Kalisz a few dayslater is essentially like hers. He said that he did not tellPlotzka aboutKalisz' complaints about her and thedepartment or of her desire for a transfer because he didnot want to influence Plotzka's judgment before she metwith the employees on the following Monday. It was onlyafter Plotzka told him on February 7 that she "realizes nowwhat her problem is" that he told her about Kalisz' requestfor a transfer.He could not recall the time of thisconversation.Schick participated in the separate meetings with Kaliszand Snyder at which they were informed of theirdischarges.He said he did not participate in the decision todischarge them, but they were fired for the "betterment ofthedepartment."Asked whatthatphrasemeant inSnyder's case, he answered that "At this point, I wouldonly have to assume,"and he then conceded that he didnot know.He said he informed Kalisz that she wasdischarged "in her best interest and the Company's bestinterest."He explained that as meaning that"with all ofthe friction being caused in the office that she was notgetting along with the girls,the girls were not getting alongwith her,we were not getting our work done,she wasunhappy in her job, the best thing to do . . .was toseparate her." He said he based his opinion on whether shewas "getting along with the other girls"on her statement tohim that she was unhappy and wanted a transfer. That, hesaid,was all he knew. He also conceded that he did notknow whether the work was being done or not.Stutzman,personnel director,with jurisdiction over field,but not home,office employees,testified that he enteredPlotzka's office in late January or early February, butquickly withdrew because a heated discussion or argumentwas going on. He said he recognized Kalisz and Snyderand perhaps one other employee, but he could not hearanything that was being said. Later in the day, he said, heasked Plotzka what had been going on,and, although shedid not go into any detail, she indicated that someone hadcomplained about another employee not"doing theirparticular share of the work load or something like that."One evening as Stutzman left the office he noticed thatPlotzka was emotionally upset,he said,and when he askedher what caused it, she replied that she was worried abouther department and "the quality of the work that wasgetting out of it and the harmony in the department."Noticing the tears in her eyes, he tried to cheer her a littleby telling her that everything would work out alright, andthen he left the building.According to Stutzman, having thought about Plotzka'sdistressover the weekend because a smooth runningpayroll department is important to his field operations, hetelephoned her on Sunday to find out how she was feeling.Plotzka told him she felt better because she had recognizedthat her problems of dissension were"caused by twopeople" whom she had decided to discharge.Stutzman said he told Plotzka that he was glad that shemade up her mind about what she was going to do and thatitwould be good for everyone concerned, "especially thepeople in the field." That was the end of their conversation,he said, and although Plotzka did not identify the twoemployees she intended to discharge, Stutzman said heknew whom she was talking about "because of the thingthat happened at the office," which we mustassume wasthe heated discussion he had overheard when he enteredPlotzka's office sometime before. K-MART ENTERPRISES, INC.C.Analysis, Additional Findings and ConclusionsRespondent contends that the "tension," "problem,""disorganization," "separation," "friction," or whateverword a particular witness may have used to describe theatmosphere in the payroll department prior to February 7was due to a"sub rosa"campaign by Kalisz and Snyder tocreate friction, tension, and upset in the department and toachieve personal ends unrelated to a general improvementof working conditions for the department as a whole or anylegitimate individual working conditions for either Kaliszor Snyder. I do not believe that the record will support thatcontention, and I so find.First, every suggestion which Kalisz and Snyder made tomanagementor to fellow employees and every act theyperformed in the context of those proposalswas legitimateand proper, so far as the record in this case discloses, and ithas been set out above in some detail. They urged uponSupervisor Plotzka the assignment of a knowledgeableperson to sporting goods to approve vacation and sickleave payments without theinterventionof other personswho were not always available to grant such approval, andeven though Snyder described the lack ofsuch a service asa "shafting" of sporting goods payroll clerks by theautomotive department, there is no suggestion that her andKalisz' suggestion was malicious, mischievous, or evenunreasonable. Plotzka did not seem to view it in that light,for she gave it consideration and thought, and then turnedit down.10Kalisz' and- Snyder's complaint about employee Bird-sell's lack of cooperation was a legitimate grievance aboutworking conditions. Plotzka conceded that therewas somejustification for it, and the record shows, as I have found,that the grievance was well founded.11Because,atPlotzka's request, Kalisz and Snyder aired their grievancein her presence with. vigor, did not make their conductillegal or unprotected.12 As I have found, the employeessettled their dispute at Plotzka's urging and appeared tohave worked amicably thereafter, according to Snyder'scredited testimony.13Plotzka testified that Kalisz and Snyder indicated thatthey did not want to be separated when they discoveredthat she had made a tentative decision to break them andothers up when she was making corporationreassignments,but I find that Snyder is to be credited in her testimonythat they agreed to go along with the change even though10There is no cgntention that Kalisz' and Snyder's suggestion to Plotzkathat it was time to redistribute the corporations assigned to each employeewas in any way improper.I1Birdsell'sown partner agreed with Kalisz and Snyder,and employeeRodgers had a similar experience with Birdsell.12The argument between all four employees in Plotzka's office washeated,but there is no suggestion that anyone said anything out of line toPlotzka herself at that time.11Plotzka testified that Kalisz and Snyder had complained many timesabout having to help out slower employees or departments, but she was onlyable to pinpoint one employee, and she conceded that she had never had todiscuss "the cooperation situation" with them. I have credited Kalisz' andSnyder's testimony that theyassistedother employeesaftertheyfinishedtheir own tasks, even though Snyder admittedly resented helping otherswhom she thought were not doing their fair share. There is no evidence tocontradict this finding.Their complaints,in these instances,certainly werenot improper or evidence of a"sub rosa"attempt to undermine Plotzka andher department.14Asked on cross-examination if she blamed Kalisz and Snyder for363they, as friends, would have preferred to workas a team. Inany case, even if the employees had voiced positiveopposition to Plotzka's proposal-which sheinsisted wasonly a proposal-their actions would not have beenunprotected and certainly were not designed to "split thedepartment." 14Second,what actions Kalisz and Snyder took weregenerally done in concert, and Respondent appears toconcede it.15 They saw Plotzka together about Birdsell'slack of production, and they also talked with her togetherabout the need for another employee in sporting goods toapprove vacation and sick leave payments,as wellas aboutredistribution of work.Third, their suggestions to management were designed tobenefit othersas well as themselves,and that is how theyexpressed them to employees and to the Company.Employee Rodgers, whose testimony clearly reveals thatshe was not biased in favor of Kalisz and Snyder, testifiedthat prior to Plotzka's Februarymeetingwith employees,there had been discussions among the employees about aredistribution of corporations "so that they would be splitmore evenly" and also about the need for an additionalemployee to approve vacation and sick pay in order to"save us a little more time," because it "was taking up quitea bit of out time trying to hunt up" the persons who wereauthorized to authorize the payments. She said Snyder andKalisz led these discussions.16 Admittedly, Kalisz andSnyder jointly brought these matters to Plotzka's attention,and the record is clear that they based their arguments forthe adoption of their ideas on the general good of theemployees in their group.17 With respect to other employ-ees doing their fair share of the work, they also jointlypresented this complaint to Plotzka, and the record showsthat other employees griped among themselves about theirpartners not carrying their share of the workload.18 Kaliszand Snyder were merely more outspoken than otheremployees in making their views known about somethingwhich was clearly a working condition affecting them andothers.At the departmental meeting on Monday, February 7,Kalisz and Snyder were again more outspoken thananyone else when Plotzka solicited their opinions aboutwhat was wrong with the department. They listed disregardof seniority in making promotions, redistribution of workassignments, appointment of an employee to approve"splittingthe payrolldepartment into segments or groups," she said she didnot.15Respondentin its briefstatesthat they may "verywell have worked inconcert to create ferment and dissension in the payroll department,but suchactivity . . .is not protectedby the Act.16Rodgersthought thatthe sporting goods check writers "needed" anemployee with thisauthority,but she was not as stirred up about this andother mattersas Snyderwas, and she disagreed with Snyders description ofthe existing situation as the sporting goods checkwriters being"shafted" bythe automotive section. She said there were problems in the department, butshewas more concerned about what she thought was a disregard ofseniorityinmaking promotions.To me,Rodgers' differenceswith Snyderseem to be differences over priorities.17Plotzka testified that Kalisz and Snyder told her thattheyneeded aperson to approve checks sothat the employees would not"have to standaroundand wait" for the employeein automotive to take care of them.Plotzka asked Kaliszand Snyderto suggest a person todo the work, butafter theydid she turned the entire idea down.18Rodgers' testimony. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDvacation and other payments for time not worked, and,more daringly, they both told their supervisor that her"yelling" and "screaming" and her manner of addressingemployees intimidated them and made them feel "igno-rant," "stupid" and like "jerks," to the point where theywere afraid to seek her counsel. These utterances aboutworking conditions, spoken on behalf of themselves andothers,were a form of concerted activity, and if theymaterially influenced Plotzka's decision to terminate them,theirdischarges would be illegal,19 but as appears fromPlotzka's and Stutzman's testimony, Respondent claimsthat the decision had been reached before the meeting. I donot believe it was.Plotzka'saccount of the events that preceded andallegedlymoved her to discharge Kalisz and Snyder isconfusing, illogical, inconsistent, and most unconvincing.After studying it and recalling her as a witness, one gets thedefinite impression that she does not know, or does notwant to recall, why or when she really decided to sever theemployees, if, indeed, it was her decision.20On direct examination, Plotzka was painstakingly direct-ed to describe conditions existing and incidents occurringin her department from December 1971 to early February1972, which caused her to believe that her department hadfallen apart and to feel that she had lost control of it. Thisdisturbing conclusion drove her to seek advice fromPersonnel Manager Schick and later, by chance, to confidein Stutzman, another of Respondent's personnel managers.The theory behind this presentation, of course, was thatKalisz and Snyder were at the center or connected in someway with the uneasy feelings Plotzka had about herself andher department which caused her to seek counsel and thatwhen she suddenly discovered this on her own onSaturday, the solution to her "problem" was simple-elimi-nateKalisz and Snyder and the department will cometogether again. This is illogical because Plotzka herselftestified that she did not consider Kalisz and Snyderresponsible for the "split" in her department or for its"falling apart," which, however, was the very conditionwhich caused her to talk with Schick in the first place.21Plotzka did not know what her "problem" really waswhen she spoke with Schick, and when he suggested thatshe hold an employee meeting to try to find out what wasgoing on, she agreed and set the meeting for the followingMonday. When Schick met with Kalisz on Friday to listento her problems, he advised her to wait and see whatdeveloped in the Monday meeting. But without waiting forwhat she might learn from the employees on Monday,Plotzka said she decided on Saturday that Kalisz andSnyder were her "problems," and she did this without19The record is clear that the employees did complain about Plotzka'sdemeanor at the meeting, and there is no contention that the words theyused gave Respondent cause to discharge them It is also unnecessary todecide whether, in testifying at the hearing, Kalisz and Snyder overstatedPlotzka's abrasive or tactlessmanner of supervising them All that isnecessary is a determination, which I make, that they honestly feltconcerned about her manner and did not create the issue in order toundermine her Voices can easily be overheard in Respondent's payrolldepartment Employee MacArthur said that Plotzka "has a temper," "getsmad," but forgets it quickly, and she "raises her voice " Toolm testified that"yelling" was mentioned at the meeting and that Plotzka does get "upset,"but she can understand why she does Employee Rodgers thought Kaliszand Snyder got "carved away" on the "yelling" issue, but she, too, said thatanyone's aid or advice. This on itsface is illogical, for shehad learned nothing new to help her solve her "problem"and her action ran counter to Schick's advice.22But even more illogical,it seems to me, she went throughwith the Monday meeting designedto isolate or illuminatethe problem even though she knew what it was and haddecided to cure it by eliminating Kalisz and Snyder; andshe had difficulty explaining this. Asked why she held themeetingdespite her conclusions about Kalisz and Snyder,she replied that she "wanted to know why there wasdissensionin the department," that she knew there was"dissension,"but she did not know "where it stemmedfrom," and that she "wanted to know why my departmentwas falling apart . . . the girls were not working togetherany longer." Respondent contends that Kalisz and Snyderwere discharged because theywere fomenting"dissension"in the department, but Plotzka, who said she made thedecision to fire them on Saturday, was still trying to findout where the dissension "stemmed from" on Monday. Hertestimony makes a farce out of the employee meeting andmakes her plea to employees at the beginning of themeetingto speak freely and her closing statement to themthat the meeting had been "open and above board andeveryone knew how each other felt," sound most hypocriti-cal.IfPlotzka did not ask Stutzman for his opinion beforeshe acted or tell Schick what she had decided to do beforetheMonday meeting, as she testified, it would seem to be adeparture from normal practice. She had sought Schick'sadvice on a problem whosesizewasobscure but largeenough to upset her emotionally. Nevertheless, havingsolved it to her own satisfaction, she ignored Schick, heradviser, and he permitted her to carry out her supposedlyautonomous decision to discharge two experienced andcompetent persons without a discussion of the merits, aword of caution or even a casual inquiry about what shemight have discovered at the employee meeting; and this istoo much to believe.23IfSchick did not tell Plotzka about hismeeting withKaliszatwhichKalisz complained about Plotzka'shandling of employees before Plotzka made her finaldecision, then,it seemsto me, she overreacted on the basisof the information she then had regarding Kalisz' andSnyder's conduct, because theirsuggestionsthat work beredistributed and an employee assigned to approve wagepayments and even their complaints about less productiveemployees do not seem powerful enough to have triggeredher reaction.24 Telling a supervisor, however, even whenshe asks for the truth about the problem in her department,that her style is the cause of it all is enough of a catalyst toPlotzka does "yell" sometimes CfJoanna Cotton Mills Co v. N LR B,176F 2d 749, 753 (CA 4)20 She did not deny Snyder's testimony thatshe told herwhen sheannounced her separationthat the decision to terminate her was not hers21Fn 14,supra22 Schick had advisedher that aftershe held themeeting andfound outwhat the problemswere,they would "get them straightened out and go onfrom there"23Plotzka could not rememberthe last employee she discharged.24 1 have found that the employees did not refuseto have their teamdivided and to take differentpartners,and Plotzka,itwill be recalled,testifiedthat her paperreassignment was only a "tentativeproposal " K-MART ENTERPRISES, INC.explain her reaction, and this happened on the followingMonday.Plotzka's entire account of her weekend decision makingwas unconvincing, and Stutzman's convenient observationof the process was too coincidental and pat to be believed.Plotzka said she told Stutzman when he called that she haddecided that since Kalisz and Snyder were her problems,shemust eliminate them. His laconic and low-keyedresponses to this drastic proposalseemsodd coming fromthe person in charge of personnel in the field, but what wasparticularly unconvincing was his testimony that, althoughPlotzka mentionedno names,he quickly assumed she hadKalisz and Snyder in mind because he immediatelythought of the heated discussion among employeesparticipated in by Kalisz and Snyder which he had brieflyoverheard some weeks before. Stutzman knew more thanhe told us, and I do not credit him or Plotzka.25Having decided that no final decision was made toterminate the complainants before Monday, February 7,the thing which naturally suggests itself is that they weredischarged on the basis of something connected with themeeting, for that is the only event of any significance thathappened shortly before they were terminated. AlthoughPlotzka admitted on cross-examination that she did notdischarge the complainants because they were responsiblefor her department "falling apart," which, to repeat, wasthe basis for her seeking Schick's advice, when she wasasked why she did decide to fire them, she replied that shedid because of "the constant complaining and the frictionthatwas caused in just these instances" that she hadrelated and because she felt that they were telling her howto run her department when they informed her that theydid not want to be separated as a team. I do not believethat Plotzka decided to discharge the employees for thatreason either for a number of reasons.Ihave found in some detail above that Kalisz andSnyder had complained about other employees not doing afair share of the work, but this question concerned oneemployee primarily and was resolved after a meeting withPlotzka. I have also found that the complainants helpedother employees finish their tasks even though Snyderresentedit,and I have also found that they did not refuseto be separated as a team. In addition, Plotzka stated thatshe never had had any complaints about them from otheremployees and had never seen them arguing with otheremployees. These facts alone would make Plotzka's final25Although, a`s found below, Schick's version of what he believed causedKalisz' discharge was unimpressive,I find it unnecessary to decide whetheror not he first told Plotzka about Kalisz' request for a transfer after Plotzkatold him that she had decided to fire her and Snyder.If Plotzka did notknow about Kalisz'"unhappiness" before she said she made her decision,then she had even less reason to discharge her than I have found.26As appears from my extensive quotations from Plotzka's testimony,she sometimes based her opinions of Kalisz' and Snyder's intentions orattitudes on something less than fact.In regard to the team assignments, shesaid she had the "feeling"that she was beingtold by them"that they werenot going to even listen to the proposal."She also said that her conclusionabout"tension" was based on "just a feeling of people not wanting to worktogether."27 Some employees were also unhappy about the promotion of a lesssenior employee,but although this was one of the areas of discontentmentioned at the February 7 employee meeting,it did not seem to concernSnyder or Kalisz seriously.28As found earlier, Snyder and Kalisz were not the only employees who365explanation for her actions suspect.When viewed in thelightofRespondent's other conduct, the explanationappears pretextuous.Ihave alluded a number of times to Plotzka's ownstatements that her new team assignments were "tentative"and only a proposal. It would be difficult to believe thatshe would have reacted so severely without first advisingKalisz and Snyder that she intended to implement herproposals.26 It is even more difficult to believe that shewould have decided to discharge these otherwise compe-tent and reliable employees without first warning them thatshe expected her decisions to be followed. She did not, ofcourse, for they were not spoken to in that respect or aboutcausing "friction" in the department 27The reason Respondent gave the employees for discharg-ing them, namely, "betterment of the department," isvague and meaningless, and, as found above, PersonnelManager Schick could not explain what the phrase meantand, in Kalisz' case, he attempted to inflate whatevercontent it was supposed to have. Respondent's difficulty inexplaining their discharges to the employees is notsurprising for it hadno legitimateor, prior to February 7,understandable reason for terminating them. Kalisz' andSnyder's comments at the February 7 meeting were alsolegitimate, but Respondent's reaction to them was morecomprehensible, even if illegal.For the reasons stated, I find that Kalisz and Snyderwere discharged, not for thereasons suggestedby Respon-dent, but because,at a meetingcalled by their supervisorfor the airing of complaints or grievances, they outspoken-lycriticized their supervisor'smanner of supervisingthem.28 By such conduct, Respondent violated Section8(a)(1) of the Act.29III.THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt is found that the activities of the Respondent set forthin section II, above, occurring in connection with itsoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andlabor disputes burdening and obstructing commerce andthe free flow of commerce.mentioned Plotzka's tendency to raise her voicein dealing withemployees,and, inthatconnection, I have carefullyconsideredRespondent'sarguments about Kalisz'and Snyder's animus to Plotzka.It was clear to meat the hearingthat Kalisz and Snyder do not holdPlotzka inhigh regard,but it was also clearthattheirfeelings about her arereciprocated. Most ofthis attitude,at least as far as the complainants are concerned,may mostlikely be attributed to their suddenterminations,which they very obviouslyfeltwere unjustifiable, because they seemto have gotten along with Plotzkareasonably well for some years. In any case, I have not lost sight of anyone'spossible bias in makingcredibilityresolutions.29Whether or not Kalisz and Snyder were chosen by employees torepresent them in the presentation of grievances is unimportant,becausethey spoke at themeetingon their behalf aswell as on theirown. In anyevent, dischargingthemfor expressingtheirsolicitedgrievances is aviolation of the Act.Cloverdale Plywood Company,156 NLRB 819, 827. SeealsoN. L. R. B. v. Phoenix Mutual Life InsuranceCo.,167 F.2d 983, 988 (C.A.7);N. L R. B. v. Halsey W. Taylor Co.,342 F.2d 406, 408 (C. A. 6). 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of theAct, it will berecommended that the Board issue the recommendedOrder set forth below requiring Respondent to cease anddesist from said unfair labor practices and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent violated the Act bydischargingDeborah Kalisz and Sandra Snyder, I willrecommend that Respondent offer them immediate andfull reinstatementto their former jobs or, if they are notavailable, to substantially equivalent positions,withoutprejudice to their seniority or other rights or privileges, andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them, bypayment to them of a sum of money equal to what each ofthem would normally have earned as wages from the dateof discharge to the date of the Respondent's offer ofreinstatement,less net earningsduring such period, withbackpay andinterestthereon to be computed in themanner prescribed inF.W. Woolworth Company,90 NLRB289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofthe Act,and is engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.By discharging Deborah Kalisz and Sandra Snyderbecause they had engaged in concerted activities, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 30ORDERRespondent,its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees,refusing to reinstate them, orotherwise discriminating against them because they engagein protected concerted activities.(b) In any other like or related manner interfering with,restraining,or coercing them in the exercise of the rightsguaranteed them in Section7 of the Act.2.Take the following affirmative action designed toeffectuate the policiesof the Act:(a)Offer Deborah Kalisz and Sandra Snyder immediateand full reinstatement to their former jobsor,ifnotavailable,to substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings in themanner set forth in "The Remedy" section of thisDecision.(b) Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports,and all other recordsnecessary to compute the backpay and reinstatementrights,as set forth in "The Remedy" section of thisDecision.(c) Post at its Royal Oak, Michigan, office copies of theattached noticemarked "Appendix." 31 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof,and be main-tainedby it for 60consecutivedaysthereafter,inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.31 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerceemployees by discharging them, or in any other mannerdiscriminating against them, for engaging in protectedconcerted activities.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in the exerciseof rights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer Deborah Kalisz and Sandra Snyderreinstatement to their former jobs or,if they are notavailable, to substantially equivalent positions, withoutprejudice to their seniority or other rightsor privileges,and WE WILL make them whole for any loss ofearningsthey may havesuffered.K-MART ENTERPRISES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone. K-MART ENTERPRISES,INC.367This notice must remain posted for 60 consecutive daysdirected to the Board's Office, 500 Book Building, 1249from the date of posting and must not be altered, defaced,Washington Boulevard, Deiroit, Michigan 48226, Tele-or covered by any other material.Any questions concern-phone 313-226-3210.ing this notice or compliance with its provisions may be